

113 S2003 IS: Renewable Energy Parity Act of 2014
U.S. Senate
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2003IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Bennet (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the energy credit for certain property under
			 construction.1.Short titleThis Act may be cited as the
			 Renewable Energy Parity Act of 2014.2.Extension of
			 energy credit for certain property under construction(a)Solar energy
			 propertyParagraphs
			 (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code
			 of
			 1986 are each amended by striking periods ending and inserting
			 property the construction of which begins.(b)Qualified fuel
			 cell propertySection 48(c)(1)(D) of such Code is amended by
			 striking for any period after December 31, 2016 and inserting
			 the construction of which does not begin before January 1,
			 2017.(c)Qualified
			 microturbine propertySection
			 48(c)(2)(D) of such Code is amended by striking for any period after
			 December 31, 2016 and inserting the construction of which does
			 not begin before January 1, 2017.(d)Combined heat
			 and power system propertySection 48(c)(3)(A)(iv) of such Code is
			 amended by striking which is placed in service and inserting
			 construction of which begins.(e)Qualified small
			 wind energy propertySection 48(c)(4)(C) of such Code is amended
			 by striking for any period after December 31, 2016 and inserting
			 the construction of which does not begin before January 1,
			 2017.(f)Thermal energy
			 propertySection 48(a)(3)(A)(vii) of such Code is amended by
			 striking periods ending and inserting property the
			 construction of which begins.(g)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.